REASONS FOR ALLOWANCE 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 18, 2022 has been entered.
This Office Action is also in response to applicant’s amendment filed on February 18, 2022, which has been entered into the file.  
By this amendment, the applicant has amended claims 10 and 18.  
Claims 10, 12, 15-18, 20, 23-24, and 26-33 remain pending in this application.  
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: of the prior art references considered, none has disclosed a lighting device that is comprised of a plurality of light emitting devices, (with predetermined arrangements as shown in the figures), individually configured to generate a light output, and a diffractive optical element (DOE) configured to transmit a portion of the light output received from each of the plurality of light emitting devices to provide a plurality of first type light beams that are not diffracted, diffract a portion of the light output received from each of the plurality of light emitting devices to respectively provide a first plurality of second type light beams and a second plurality of second type light beams, first region defined by the optical spots of the plurality of first type light beams, wherein a top row of column-adjacent optical spots of the first type light beams define a first non-linear portion of the first region and a bottom row of column-adjacent optical spots of the first type light beams define a second non-linear portion of the first region, wherein the second plurality of second type light beams are irradiated to the plane as optical spots that are only outside the first region, wherein for each of the plurality of light emitting devices, a respective number of the first plurality of second type light beams is different than a respective number of the second plurality of second type light beams, wherein a plurality of second regions are respectively defined by the first plurality of second type light beams and the second plurality of second type light beams of respective light emitting devices of the plurality of light emitting devices, wherein each of the plurality of second regions is associated with a separate one of the plurality of light emitting devices, and 2 Attorney Docket No. 2060-5794wherein a plurality of the second regions overlap and a plurality of other regions of the second regions are spaced to form a gap, as explicitly set forth in claim 10.  In a different embodiment, the instant application discloses a mobile terminal that is comprising a controller and a lighting device (with details as stated above), as set forth explicitly in claim 18.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309. The examiner can normally be reached M-TH 9:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/Primary Examiner, Art Unit 2872